December 23, 2009 Via Federal Express U.S. Securities and Exchange Commission treet, N.W. Washington, D.C. 20549 Attn: Filer Support II RE:The Wright Managed Equity Trust (File Number 811-03489 (the “Trust”)) Ladies and Gentlemen: Pursuant to Rule 17g-1 (“the “Rule”) under the Investment Company Act of 1940, as amended (“1940 Act”), enclosed for filing on behalf of the Trust please find:(i) a copy of the Trust’s Investment Company Bond No. 00 FI 0260476-09 (the “Bond”);(ii) an officer’s certificate certifying the resolutions unanimously adopted by the members of the Board ofTrustees of the Trust (including those who are not “interested persons” of the Trust as defined in the 1940 Act), which authorizes the purchase of the
